Mr. Justice Burnett
delivered the following dissenting opinion:
It seems illogical to hold that the only means by which the defendant can bring to the attention of the court the fact that the plaintiff corporation is functus officio and so abate the action, five years having elapsed since the corporate dissolution, is first to cause the substitution of the stockholders by whom the action may be perpetuated. The principle embodied in Section 6699, L. 0. L., is that at the end of the five-year period mentioned, the existence of the artificial being called a corporation ceases. It does not die; neither has it any inheritable blood. It is a conventional institution devised by its component stockholders to serve their purposes, and its use by them is controlled and circumscribed by the law, which automatically puts a quietus upon their creature at the expiration of the five years. It is true that as between it and them its property belongs to them, but it is equally true that the transposition from corporate to individual title as affecting other parties must be worked out through corporate *46action while it is' still permissible. It seems to be contemplated by the law that the transmission of title is to be accomplished by assignment, for Section 6725, L. O. L., reads thus:
“Suits and actions upon choses in action arising out of contracts sold or assigned by any corporation dissolved by this act may be brought or prosecuted in the name of the purchaser or assignee. The fact of sale or assignment and of purchase by the plaintiff shall be set forth in the writ or other process; and the defendant may avail himself of any matter of defense of which he might have availed himself in a suit upon the claim by such corporation, had it not been dissolved by this act.”
The stockholders do not inherit from their creature. They perpetuate or dissolve it at pleasure, and if they do not acquire title to its choses in action while yet it may transmit-it, they have no causé of complaint, because they have control of the situation up to the limit of five years which they have brought upon themselves. Beyond that it is inert, and cannot be counted upon for any purpose. Otherwise the statute would be ignored, and the corporation prolonged indefinitely. The matter involved stood undenied on the record, and upon the bare suggestion of the fact the court of its own motion ought to have abated the action as it would one on the death of a natural plaintiff where the cause of action does not survive.
For these reasons, I withhold my assent to the conclusion reached by Mr. Justice McBride.
From Baker: William Smith, Judge.
On motion for rehearing and to dismiss appeal. Motion denied and judgment rendered November 3, 1911, reversed and cause remanded for a new trial.
Reversed and Remanded.
Mr. Samuel White, Mr. Robert Service and Mr. Charles W. Fulton, for the motion.
Mr. John L. Rand, Messrs. Snow & McCamcmt and Mr. MacCormac Snow, contra.
In Banc.